Citation Nr: 0210079	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran had recognized active service from May 1942 to 
May 1946.  He died on June [redacted], 1992, and the appellant is his 
surviving spouse.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.

In June 1999, the Board remanded the matter to allow the 
opportunity for a personal hearing, as requested by the 
appellant.

In September 1999, the appellant appeared and testified at a 
personal hearing at the Manila RO conducted by a Hearing 
Officer.  A transcript of the hearing has been associated 
with the claims file.

The case has since been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1. The appellant has been properly notified of the elements 
necessary to grant her claim for the benefit sought.

2. In April 1993, the RO denied entitlement to service 
connection for the cause of the veteran's death, and the 
decision became final.


3. The evidence submitted since the April 1993 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for the cause of the 
veteran's death and by itself or in connection with the 
evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1993 decision, wherein the 
RO denied entitlement to service connection for the cause of 
the veteran's death, is not new and material, and the 
appellant's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. 

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim, as well as the time period to submit such information, 
by virtue of the December 1998 statement of the case, which 
set forth the law and regulations pertaining to issues of 
service connection, new and material evidence, and cause of 
death claims.  The Board notes that the RO initially advised 
the appellant of what constitutes "new and material 
evidence" in its September 1998 rating decision.  In 
September 1999, the appellant testified that no additional 
evidence was forthcoming.

38 C.F.R. § 3.156 was recently amended, and the standard for 
finding new and material evidence has changed as a result.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)); however, this change in the law is 
not applicable in this case because the appellant's claim was 
not filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Therefore, notice of this change in law is 
unnecessary in this case.

In light of the above, the Board finds that VA has 
successfully complied with the notice requirements of the 
VCAA.  The Board further finds that the development 
provisions of the VCAA do not apply in this case because the 
only issue is whether new and material evidence was presented 
to reopen the claim for entitlement to service connection for 
the cause of the veteran's death.

Additionally, this does not appear to be a case in which the 
Board has considered the VCAA in the first instance.  By 
virtue of the January 2001 and April 2002 supplemental 
statements of the case, the RO has readjudicated the current 
claim twice since the enactment of the VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Factual Background

The veteran had recognized active service from May 1942 to 
May 1946.  He died on June [redacted], 1992.  At the time of his 
death, service connection was in effect for chronic brain 
syndrome, moderate, associated with trauma, evaluated as 10 
percent from July 1, 1966; and moderate injury, MGs XI and 
XII, left leg, with retained foreign body, evaluated as 10 
percent from January 7, 1948.  A combined rating of 20 
percent had been in effect since July 1, 1966.

The evidence of record prior to the April 1993 rating 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

In a statement received by the RO in November 1949, the 
veteran reported that he was not examined at the time of 
enlistment.

Service medical records document treatment for shrapnel 
wounds that were eventually service-connected, as well as 
treatment for malaria.  

VA examinations in February 1950, December 1951, March 1966, 
and April 1968 note a relatively healthy veteran complaining 
of daily headaches and dizziness.  Examiners attributed these 
symptoms to manifestations of the service-connected chronic 
brain syndrome.

March 1992 clinical records from Urdaneta Sacred Heart 
Hospital reflect a two-week admission for complaints of chest 
pains and body weakness.  Diastolic blood pressure readings 
during admission ranged from 70 to 100; systolic readings 
ranged from 110 to 150.  He complained of intermittent chest 
pain and cough throughout his admission, and the diagnostic 
impression was pneumonia of the mid and lower lung zones and 
atheromatous aorta.  

The Certificate of Death shows the veteran died on June [redacted], 
1992.  The immediate cause of death was listed as cerebral 
vascular accident secondary to hypertension.  The antecedent 
cause of death was listed as traumatic head injury.

In March 1993, the RO conducted a field investigation to 
gather evidence to adjudicate the appellant's cause of death 
claim.  According to the investigator, there was "some 
evidences [sic] of manipulation to make it appear that [the 
veteran] died of his service-connected disability."

The March 1993 investigation included several interviews.  A 
nurse familiar with the veteran speculated he had a serious 
lung problem.  The veteran's children all stated the veteran 
died of a cerebral vascular accident.  

The physician who signed the death certificate told the March 
1993 investigator that she did not attend to the veteran 
before his death, and that the causes of death were told to 
her by the relatives of the veteran.  
When asked about the medical bases for her findings, she 
stated she could not do anything but sign the death 
certificate because it was the usual practice to facilitate 
early burial; an autopsy was not performed.  The certifying 
physician added that, except for the cerebral vascular 
accident, the listed causes of death "might not be the real 
ones" since it appeared it was intentionally reported as 
such to facilitate approval of any future claim for VA 
benefits. 

The March 1993 investigator also noted that the appellant was 
inconsistent and ultimately unresponsive during questioning.  

The evidence associated with the claims file subsequent to 
the RO's April 1993 rating decision is reported in pertinent 
part below.

In October 1996, the appellant reiterated the causes of death 
as listed on the veteran's death certificate and argued that 
the antecedent cause of death (traumatic head injury) was 
service-connected and that a favorable decision should 
therefore be rendered.

An August 1998 clinical extract from Urdaneta Sacred Heart 
Hospital confirms the veteran's two-week admission in March 
1992 for cough, chest pains, and low-grade fever.  Final 
diagnoses were pneumonia (Koch's Pulmonale not ruled out) and 
mild hypertension.

The appellant and two of the veteran's comrades appeared and 
testified at a hearing conducted by and at the RO in August 
1998.   The appellant testified that the veteran's service-
connected shrapnel wounds caused pain, which led to 
hypertension, a listed cause of death.  A comrade testified 
that the veteran told him the shrapnel wound to the temple 
had been getting worse, leading the comrade to opine the 
temple trauma contributed to the cause of the veteran's 
death.

In September 1998 and May 1999 affidavits, the appellant 
swore that the veteran was a combat veteran; that his 
frequent illnesses established they were service connected; 
and that he eventually died as a result of his shrapnel 
wounds.  

In May 1999, twenty residents of the veteran's hometown 
certified that the veteran died from wounds he incurred 
during combat.

In July 1999, and again in May 2001, a Barangay captain 
certified that he knew the veteran as a combat veteran who 
suffered and died as a result of his service-connected 
disabilities.

In September 1999, the appellant provided testimony before a 
Hearing Officer at the Manila RO.  The appellant merely 
wished to reiterate that the veteran's death was due to the 
two service-connected shrapnel wounds and that the death 
certificate in fact lists the traumatic head injury as a 
cause of death.

In September 2000, the RO received a certified statement from 
a treating physician.  The physician stated he treated the 
veteran for hypertension, headaches, and dizziness.  The 
physician noted a history of gunshot wound in service, which 
likely caused the headaches and dizziness.  It was lastly 
noted that these symptoms worsened in 1975, when hypertension 
was discovered.

In December 2000, the RO received a VA medical opinion 
addressing the relationship between the veteran's death and 
his service-connected disabilities.  The examiner opined that 
the service-connected chronic brain syndrome pertains to 
psychological changes brought about by an organic factor.  
For that reason, the examiner concluded that the veteran's 
service-connected disorders were not related to the death of 
the veteran as due to cerebral vascular accident secondary to 
hypertension. 

In April 2001, the RO received a statement from the 
appellant, which indicated that "all the supporting papers 
[had] been submitted."

In February 2002, a certification of service was received by 
the RO.  The certification reflects the established period of 
active service and shrapnel wounds.

Lastly, the record contains several post-April 1993 requests 
from the appellant for an update as to the status of the 
cause of death claim, as well as requests to expedite the 
appeal process in view of the appellant's advanced age.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id. at 
1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).


There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.



Analysis

Finality and Materiality

The final April 1993 decision establishes the RO denied the 
cause of death claim on the basis that the there was no 
competent evidence the immediate cause of death, cerebral 
vascular accident secondary to hypertension, was in any way 
related to service.  The RO also noted in its decision that 
the competent evidence did not establish that the service-
connected head trauma contributed to the veteran's death.

Indeed, the evidentiary record available at the time of the 
previous denial amounted to numerous medical opinions from 
lay persons, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), and an opinion on the death certificate from a 
medical professional relying on unenhanced layperson 
statements, an opinion which was later retracted.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The evidence associated with the claims file since the April 
1993 RO decision does not bear directly or substantially upon 
the specific matter under consideration.  Anglin, supra.

The August 1998 clinical extract from Urdaneta Sacred Heart 
Hospital summarizes the 1992 treatment records previously 
considered and is therefore redundant information.

The treating physician's September 2000 statement is not 
probative of the issue at hand and therefore not new and 
material.  Presumed credible under Justus, supra, the 
physician's statement at best establishes that symptoms of 
the veteran's head trauma were exacerbated by hypertension, a 
nonservice-connected disorder the physician noted was 
"discovered" nearly 30 years after service.

The December 2000 VA medical opinion is new evidence in the 
sense that it is the first competent medical opinion that 
addresses the possibility of a link between the veteran's 
fatal cerebral vascular accident and his service-connected 
head trauma.  This evidence, however, is not material because 
the opinion rendered by the VA physician was unfavorable to 
the claim.  In this respect, the opinion supports the 
previous denial and lacks any significance in proving the 
claim on the merits.

The appellant's statements submitted since the April 1993 
decision repeat her belief that the cause of death was 
service connected.  On several occasions, she again pointed 
to the death certificate as competent medical evidence in 
favor of the claim.  These statements are redundant and cite 
evidence, i.e., the death certificate, considered in the 
final April 1993 RO decision.

The appellant, however, testified at the August 1998 hearing 
that the veteran's service-connected shrapnel wounds caused 
pain, which led to hypertension, a listed cause of death.  
Although this contention is new to the evidentiary record, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App.211 (1993).  

While the appellant, as a lay witness, could certainly 
provide an eyewitness account of the veteran's visible 
symptoms, she is not a licensed health care professional and 
her testimony regarding the cause of any symptoms alleged to 
have been experienced by the veteran is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App.124 (1998).

The Board does not consider the testimonial and affidavit 
evidence submitted since the April 1993 RO decision new and 
material evidence because it is cumulative or redundant of 
evidence previously considered.  
The hearing testimony and numerous affidavits from laypersons 
indicate that the veteran was a combat veteran and that he 
died as a result of his service-connected disabilities.  

The fact that the veteran was a combat veteran had been well 
established at the time of the final April 1993 RO decision, 
and the record as previously constituted included sworn 
statements from individuals who believed the veteran died 
from his service-connected disabilities.  

In addition to being cumulative, these statements, like the 
appellant's, are lay assertions that cannot serve as the 
basis for reopening.  Moray, supra.

Consequently, the record does not contain new and material 
evidence to reopen the claim.  Manio, supra.


ORDER

The appellant, not having submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for the cause of the veteran's death, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

